DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.
   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madry et al. (US Patent # 5,262,593).
Regarding Claim 1, Madry discloses an article of manufacture (i.e. helical spacer) comprising: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material and provided on an outer surface of the first section, thereby forming a cylindrical coaxial structure with the first section; 
wherein the second dielectric material of the second section is more flexible than the first dielectric material of the first section; and 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The fiber braiding would inherently be more flexible than the spherically shaped bodies or the internal glass cord. It also helically surround the internal conductor which would necessitate flexibility. The polyethylene foam surrounding the braiding would also be flexible. Madry allows for different configurations of the helical profile which protect the cable. Also, Madry states that the profile (glass or ceramic) bodies can be shaped like rollers or rolls which would qualify as “cylindrical”.

Regarding Claim 2, Madry discloses that the first dielectric material (i.e. spherically shaped glass or ceramic bodies) of the first section is brittle and the second dielectric (i.e. glass or ceramic fiber braiding surrounded by polyethylene foam) of the second section is flexible (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The glass or ceramic spherical bodies would inherently be brittle due to most glasses and ceramics being considered brittle. The glass or ceramic fibers of the braiding would be flexible due to their structure as well as the surrounding polyethylene foam. Madry discloses that it is desirable to bridge the distance between the internal and external conductors with spacers that do not disadvantageously affect the flexibility of the cable.

Regarding Claim 3, Madry discloses that the first dielectric material is one of ceramic or silica (i.e. spherically shaped glass or ceramic bodies) (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). 

Regarding Claim 5, Madry discloses a radio frequency coaxial cable (i.e. coaxial electrical high-frequency cable), comprising: 
- a first conductor (i.e. internal conductor); 
- a second conductor (i.e. external conductor) provided around the first conductor having a separation therewith; 
- an insulating material (i.e. helical spacer) provided within the separation between the first conductor and the second conductor; the insulating material including: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material and provided on an outer surface of the first section, thereby forming a cylindrical coaxial structure with the first section; 
wherein the second dielectric of the second section is more flexible than the dielectric of the first section; and 3Attorney Docket Number: NC316761-US-NP 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The fiber braiding would inherently be more flexible than the spherically shaped bodies or the internal glass cord. It also helically surround the internal conductor which would necessitate flexibility. The polyethylene foam surrounding the braiding would also be flexible. Madry allows for different configurations of the helical profile which protect the cable. Also, Madry states that the profile (glass or ceramic) bodies can be shaped like rollers or rolls which would qualify as “cylindrical”.

Regarding Claim 6, Madry discloses that the insulating material is disposed helically around the first conductor (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43).  The spacer is helically arranged around the internal conductor.

Regarding Claim 7, Madry discloses a radio frequency coaxial cable (i.e. coaxial electrical high-frequency cable), comprising: 
- a first conductor (i.e. internal conductor); 
- a second conductor (i.e. external conductor) provided around the first conductor having a separation therewith; 
- an insulating material (i.e. helical spacer) provided within the separation between the first conductor and the second conductor; the insulating material including: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material and provided on an outer surface of the first section, thereby forming a cylindrical coaxial structure with the first section; 
wherein the second dielectric of the second section is more flexible than the dielectric of the first section; and 3Attorney Docket Number: NC316761-US-NP 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section; and 
wherein the first dielectric material (i.e. spherically shaped glass or ceramic bodies) of the first section is brittle and the second dielectric (i.e. glass or ceramic fiber braiding surrounded by polyethylene foam) of the second section is flexible (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The glass or ceramic spherical bodies would inherently be brittle due to most glasses and ceramics being considered brittle. The glass or ceramic fibers of the braiding would be flexible due to their structure as well as the surrounding polyethylene foam. Madry discloses that it is desirable to bridge the distance between the internal and external conductors with spacers that do not disadvantageously affect the flexibility of the cable.

Regarding Claim 8, Madry discloses that the first dielectric material is one of ceramic or silica (i.e. spherically shaped glass or ceramic bodies) (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). 

Regarding Claim 20, Madry discloses a radio frequency coaxial cable (i.e. coaxial electrical high-frequency cable), comprising: 

- a second conductor (i.e. external conductor) provided around the first conductor having a separation therewith; 
- an insulating material (i.e. helical spacer) provided within the separation between the first conductor and the second conductor; the insulating material including: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material such that the entire inner surface of the second section is provided on the entire outer surface of the first section, thereby forming a cylindrical coaxial structure together with the first section; wherein the second dielectric material of the second section is more flexible than the first dielectric material of the first section; and 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The fiber braiding would inherently be more flexible than the spherically shaped bodies or the internal glass cord. It also helically surround the internal conductor which would necessitate flexibility. The polyethylene foam surrounding the braiding would also be flexible. Madry allows for different configurations of the helical profile which protect the cable. Also, Madry states that the profile (glass or ceramic) bodies can be shaped like rollers or rolls which would qualify as “cylindrical”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Madry et al. (US Patent # 5,262,593) in view of Eitel et al. (US Patent Application Publication # 2020/0075196).
Regarding Claim 4, Madry does not explicitly disclose that the second dielectric material is silica.  
Eitel teaches that the second dielectric material is silica (i.e. dielectric member 106 which comprises silica as the dielectric material) (Fig. 1; Abstract; Paragraph 0010, 0011, 0034, 0038, 0041-0044).  
Eitel teaches that it is well known in the art of coaxial cables to use silica as the dielectric material in a dielectric member used as a spacer between the conductors of the coaxial member due to its high melting point and resistance to heat. Silica is also used as a ceramic in many electrical/electronic applications and Madry contemplates using a ceramic as the braiding material of the second section. Furthermore, the cable disclosed by Madry is required to be resistant to fire and high ambient temperatures and would thus benefit from the use of a material such as silica. It would have been obvious to one skilled in the art to use silica as the second dielectric material in Madry, as taught by Eitel, in order to improve the fire/heat resistance and structural integrity of the coaxial cable.

Regarding Claim 9, Madry does not explicitly disclose that the second dielectric material is silica.  
Eitel teaches that the second dielectric material is silica (i.e. dielectric member 106 which comprises silica as the dielectric material) (Fig. 1; Abstract; Paragraph 0010, 0011, 0034, 0038, 0041-0044).  
Eitel teaches that it is well known in the art of coaxial cables to use silica as the dielectric material in a dielectric member used as a spacer between the conductors of the coaxial member due to its high melting point and resistance to heat. Silica is also used as a ceramic in many electrical/electronic applications and Madry contemplates using a ceramic as the braiding material of the second section. Furthermore, the cable disclosed by Madry is required to be resistant to fire and high ambient temperatures and would thus benefit from the use of a material such as silica. It would have been obvious to one skilled in the art to use silica as the second dielectric material in Madry, as taught by Eitel, in order to improve the fire/heat resistance and structural integrity of the coaxial cable.

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madry et al. (US Patent # 5,262,593) in view of Rogers (US Patent Application Publication # 2017/0174710).
Regarding Claim 18, Madry discloses an article of manufacture (i.e. helical spacer) comprising: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material and provided on an outer surface of the first section, thereby forming a cylindrical coaxial structure together with the first section; 
wherein the second dielectric material of the second section is more flexible than the first dielectric material of the first section; and 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43).   	The fiber braiding would inherently be more flexible than the spherically shaped bodies or the internal glass cord. It also helically surround the internal conductor which would necessitate flexibility. The polyethylene foam surrounding the braiding would also be flexible. Madry allows for different configurations of the helical profile which protect the cable. Also, Madry states that the profile (glass or ceramic) bodies can be shaped like rollers or rolls which would qualify as “cylindrical”.
Madry does not explicitly disclose that the elements of the organic material are burnt remainder elements of an organic material on the outer surface of the second section.
Rogers teaches that the elements of the organic material (i.e. burned outer jacket made of a low smoke zero halogen, cross-link irradiated polyolefin and a polysiloxane matrix which is burned away in a ceramifiable silicone rubber inner jacket) are burnt remainder elements of an organic material on the outer surface of the second section (Fig. 1; Abstract; Paragraphs 0012-0040, 0120, 0126, 0127, 0161). 
Rogers teaches that it is well known in the art of fire resistant coaxial cables to design the cable with materials and structures that may “burn off” while maintaining the general structural integrity and function of the cable. Rogers shows that this can be achieved with an outer jacket that can partially burn off while allowing an inner “ceramifiable” layer/jacket with a polysiloxane matrix that burns away and allows the melting of inorganic flux particles such that the flux particles connect between refractory filler particles. Rogers also teaches that it is well known to subject these cables to burning or fire tests in which the outer jacket is partially burned away and would leave “elements” behind as well as the polysiloxane matrix which, after heat is applied, creates a ceramic structure. A ceramic fiber dielectric can also be used. Madry teaches a coaxial cable that is able to remain operative under extreme conditions such as a fire by using a helix made of glass cord/yarn with an outer braiding and also contemplates using ceramic fibers or bodies. It would have been obvious to one skilled in the art to use such materials and structures for the helical profile in the cable of Madry, as taught by Rogers, in order to improve the fire resistance of the cable so that the cable remains operative under extreme conditions such as a fire. 

Regarding Claim 19, Madry discloses a radio frequency coaxial cable (i.e. coaxial electrical high-frequency cable), comprising: 
- a first conductor (i.e. internal conductor); 
- a second conductor (i.e. external conductor) provided around the first conductor having a separation therewith; 
- an insulating material (i.e. helical spacer) provided within the separation between the first conductor and the second conductor; the insulating material including: 
- a first section (i.e. helix 2 which is a glass cord and cylindrical or spherically shaped glass or ceramic bodies 9) comprising a first dielectric material having a cylindrical shape; 
- a second section (i.e. outer braiding 3/ glass or ceramic fiber braiding 10 surrounded by polyethylene foam) comprising a second dielectric material and , thereby forming a cylindrical coaxial structure with the first section; 
wherein the second dielectric material of the second section is more flexible than the first dielectric material of the first section; and 3Attorney Docket Number: NC316761-US-NP 
wherein the second section comprises elements of an organic material (i.e. polyethylene) located partially on an outer surface of the second section (Fig. 4 & 8; Abstract; Column 3, line 49-Column 4, line 41; Column 5, line 27-43). The fiber braiding would inherently be more flexible than the spherically shaped bodies or the internal glass cord. It also helically surround the internal conductor which would necessitate flexibility. The polyethylene foam surrounding the braiding would also be flexible. Madry allows for different configurations of the helical profile which protect the cable. Also, Madry states that the profile (glass or ceramic) bodies can be shaped like rollers or rolls which would qualify as “cylindrical”.
Madry does not explicitly disclose that the elements of the organic material are burnt remainder elements of an organic material on the outer surface of the second section.
Rogers teaches that the elements of the organic material (i.e. burned outer jacket made of a low smoke zero halogen, cross-link irradiated polyolefin and a polysiloxane matrix which is burned away in a ceramifiable silicone rubber inner jacket) are burnt remainder elements of an organic material on the outer surface of the second section (Fig. 1; Abstract; Paragraphs 0012-0040, 0120, 0126, 0127, 0161). 
Rogers teaches that it is well known in the art of fire resistant coaxial cables to design the cable with materials and structures that may “burn off” while maintaining the general structural integrity and function of the cable. Rogers shows that this can be achieved with an outer jacket that can partially burn off while allowing an inner “ceramifiable” layer/jacket with a polysiloxane matrix that burns away and allows the melting of inorganic flux particles such that the flux particles connect between refractory filler particles. Rogers also teaches that it is well known to subject these cables to burning or fire tests in which the outer jacket is partially burned away and would leave “elements” behind as well as the polysiloxane matrix which, after heat is applied, creates a ceramic structure. A ceramic fiber dielectric can also be used. Madry teaches a coaxial cable that is able to remain operative under extreme conditions such as a fire by using a helix made of glass cord/yarn with an outer braiding and also contemplates using ceramic fibers or bodies. It would have been obvious to one skilled in the art to use such materials and structures for the helical profile in the cable of Madry, as taught by Rogers, in order to improve the fire resistance of the cable so that the cable remains operative under extreme conditions such as a fire. 


Response to Arguments










Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. The Applicant continues to argue that the fiber braiding in Madry would not be more flexible than the spherically shaped bodies or the internal glass cord. .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847